Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 06/19/2020 is entered.  Claims 34-53 are currently pending. 
The Drawings filed 06/19/2020 are approved by the examiner.
The IDS statements filed 06/19/2020 and 12/13/2021 have been considered. Initialed copies accompany this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 43 objected to because of the following informalities:  
In claim 43, Applicant is suggested to amend the claim limitations as “wherein the composition comprises from about 0.1wt% to about 5wt% spermidine as the crosslinking agent; and further comprises: 
	from about 0.1wt% to about 0.5wt% zeolite as an aluminosilicate agent; and
	from about 0.001wt% to about 0.01wt% icilin.” In order to improve clarity in the claim.  Note, the parent claim already includes a “crosslinking agent” and it is redundant to recite the claim “further comprises … as the crosslinking agent”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41, 42, 45, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 41 recites the limitation “wherein the composition comprises spermidine as the crosslinking agent, zeolite and icilin” which renders the claim indefinite.  The problem here it is unclear under an indefiniteness rationale whether the claim further limits or includes all the limitations of the claim upon which it depends (claim 34).  While the recitation of the composition comprising spermidine as the crosslinking agent clearly further limits the independent claim’s crosslinking agent, it is unclear whether 1) the zeolite and icilin constitute/limit the at least one anti-freeze agent or 2) the instant claim is missing the prior-recited at least one anti-freeze agent (the zeolite and icilin are distinct components from the anti-freeze agent).  A review of the specification (see para [0045] and [0047]) indicates the zeolite and icilin are not anti-freeze agents and it is unclear whether claim 41 actually contains an anti-freeze agent.  Note, the claim would be definite if amended to recite “wherein the composition comprises spermidine as the crosslinking agent, and further comprises zeolite and icilin”.
	Claim 42 is indefinite for a reason similar to claim 41.  The problem here is it is unclear whether the claim further limits or includes all the limitations of the claim upon which it depends (claim 34).  It is unclear whether 1) any of the NaCl, propylene glycol, glycerol, and ethanol constitute/limit the cross-linking agent or 2) the instant claim is missing the prior-recited cross-linking agent.  A review of the specification (see para [0023]-[0031]) indicates all of the recited components (NaCl, propylene glycol, glycerol, and ethanol) are merely anti-freeze agents and it is unclear whether claim 42 actually contains a cross-linking agent.  Note, the claim would be definite if amended to recite “wherein the composition comprises, as the anti-freeze agent: …”.
	In claim 45, it is unclear what structure is meant by “telephthalate” in “polyethylene telephthalate (PET)”, which renders the claim indefinite.  Claim 46 is also indefinite for its dependency on claim 45. 
	Also in claims 45 and 46 the term “thin” in “thin layer of metal” is a relative term which renders the claim indefinite.  The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what size(s) constitute a “thin layer of metal” within the scope of the claim(s). 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Interpretation
	The claims recite many limitations regarding product-by-process, timing-related method limitations, and conditional method-related limitations in product claims (e.g., claim 34 reciting “prior to being exposed to UV irradiation”, “being exposed to said UV irradiation” and “is cooled to a desired temperature prior to use”; claim 44 reciting “wherein the substrate is soaked into the composition until it is saturated”; claim 47 reciting “wherein the cooling device is cooled to a temperature at which the substrate soaked in the composition undergoes a phase transition into a substantially solid state”; claim 48 reciting “wherein the cooling device is rapidly cooled so that the substrate undergoes a phase transition to a non-crystalline amorphous solid”; claim 49 reciting “wherein the cooling device is exposed to further UV irradiation when being cooled”; and claim 53 reciting “A cooling device when formed by the method of claim 50”) and intended use/purpose limitations (e.g., claim 46 reciting “to permit UV irradiation for interaction with the porous substrate”; alternatively, several of the above product-by-process limitations such as the further “exposing” and “cooling” steps could also be interpreted as intended use/purpose limitations since they would occur after the device/product is obtained) which merely describe how the device/product is made, used, or treated before being used and does not appear to impart any significant structure to the device/product outside what is already recited (i.e., a porous substrate soaked in/comprising a composition and sealingly covered with a substrate cover).  Accordingly, the product-by-process limitations and intended use/purpose limitations are extended little patentable weight and the structure as recited or as implied will read on the claimed cooling devices. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See also MPEP 2111 and 2113. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 34, 36, 44, and 47-49 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Romaine (US 4,404,820).
As to claim 34, Romaine teaches a cooling device (cold compress) comprising a porous substrate that has been soaked in a composition and a substrate cover for sealingly covering the porous substrate after being soaked in the composition (a cold compress comprising a tough flexible envelop which sealingly encloses a thin gellike pad, abstract; the gellike pad comprises a foam material that functions as a carrier or porous substrate for holding a gel impregnated into the foam material, col. 3 line 29 to col. 4 line 13).  Romaine teach the composition comprises at least one anti-freeze agent and at least one crosslinking agent (see the gel composition, e.g., col. 4 lines 11-41, which comprises a gelled polyvinyl alcohol, a freezing point depressant, and a coagulant; the polyvinyl alcohol and coagulant for the polyvinyl alcohol each read on the crosslinking agent).  The remaining claim limitations are optional and/or are merely drawn to intended use or method limitations that do not impart any additional structure to the claimed device than what is taught/described above. 
As to claim 36, Romaine teaches propylene glycol as an exemplary freezing point depressant (col. 4 lines 13-23), which reads on the claimed anti-freeze agent.
As to claim 44, although the instant claim appears to be drawn to a method limitation describing how the cooling device is made, Romaine teaches the substrate is soaked in the composition until it is saturated (the gel penetrates into and substantially completely fills the cells of the foam material, col. 3 lines 64-67; the foam material is immersed into the composition so that the foam material becomes substantially completely impregnated with the composition, col. 5 lines 6-15). 
As to claims 47-49, Romaine’s device meets the claims since the recited claim limitations are optional and/or are merely drawn to intended use or method limitations that do not impart any additional structure to the claimed device than what is taught/described above.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Romaine (US 4,404,820) as applied to claims 34, 36, 44, and 47-49 above, and further in view of Matta et al. (US 8,443,623). 
The disclosure of Romaine is relied upon as set forth above.  Romaine teaches the open-celled foam constituting the porous substrate comprises a synthetic resin foam material, e.g., polyurethane foam, (col. 3 line 44 to col. 4 line 10). 
Romaine fails to teach the porous substrate/foam is a phenolic foam.
However, Matta et al. similarly teach a sealed foam material impregnated/filled with a latent heat storage material (abstract).  Matta et al. teach the foam material’s primary purpose is as a matrix for giving form and holding the filled material (col. 4 lines 55-64), and preferable materials for the foam material are polyurethane foams and phenolic foams (col. 5 line 46 to col. 6 line 45).  In other words, Matta et al. teach polyurethane foam and phenolic foam are art recognized equivalent foams for holding latent heat/cold storage materials.  
Thus, at the time of the effective filing date it would have been obvious to provide an open-celled phenolic foam as taught by Matta et al. in place of the open-celled polyurethane foam of Romaine in order to successfully obtain a cooling device since Matta et al. teach both polyurethane foam and phenolic foam are art recognized equivalent foams that function as a carrier/matrix for holding latent heat/cold storage materials. 
Claims 36-38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Romaine (US 4,404,820) as applied to claims 34, 36, 44, and 47-49 above, and further in view of Miller et al. (US 5,385,688) and Uang (US 6,984,339)
The disclosure of Romaine is relied upon as set forth above.  Romaine teach the gel composition comprises a freezing point depressant such as propylene glycol or ethylene glycol provided in a total amount of about 18-24 wt.% of the composition (col. 4 lines 13-23).  
Romaine fails to teach the freezing point depressant, i.e., anti-freeze agent, further comprises NaCl (or another chloride salt, e.g., CaCl2, MgCl2, or KCl), glycerol, and ethanol, or 0.5-10 wt.% NaCl, 0.1-5 wt.% propylene glycol, 0.1-5 wt.% glycerol, and 0.1-10 wt.% ethanol. 
However, Miller et al. similarly teach a water-soluble gel composition with an antifreeze agent (abstract) where hydroxy compounds including monohydric alcohols, diols, triols, and mixtures thereof are utilized to provide desired freezing point depression.  Ethanol is an exemplary monohydric alcohol, propylene glycol is an exemplary alkylene glycol/diol, and glycerol is an exemplary alkylene glycol/triol.  The total amount of antifreeze agent and any combination of antifreeze agents is 20-80 wt.%  See col. 3 line 29 to col. 4 line 20.
Uang similar teaches water-soluble antifreeze agents (abstract and col. 2) where alkylene glycols, e.g., propylene glycol, and glycerol in combination with an inorganic chloride, e.g., sodium chloride as well as calcium chloride, magnesium chloride, or potassium chloride, to provide an antifreeze agent of low toxicity and sufficient freezing point depression.  The antifreeze agent comprises 0-60 wt.% alkylene glycol and/or glycerol and 0.4-60 wt.% inorganic chloride.  See, generally, cols. 2 and 3. 
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a mixture of antifreeze agents, e.g., NaCl (or another chloride salt, e.g., CaCl2, MgCl2, or KCl), propylene glycol, glycerol, and ethanol as taught among Miller et al. and Uang as the antifreeze agent/freezing pint depressant in Romaine in order to obtain sufficient freezing point depression of Romaine’s water-based/soluble gel.  As to the claimed wt% ranges of the anti-freeze agent components in the composition, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed ranges by varying and/or optimizing the relative amount of each component from the references in order to obtain a desired degree or range of freezing point depression from the combination of freezing point depression/antifreeze agents.  The above combination of references also alternatively meets claim 36 as to the antifreeze agent being selected from or comprising ethanol, methanol, glycerol, and one or more salts.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Romaine (US 4,404,820) as applied to claims 34, 36, 44, and 47-49 above, and further in view of Sutterlin et al. (US 2018/0273819; note, the reference was also earlier published as WO 2016/179028 A1).
The disclosure of Romaine is relied upon as set forth above.  Romaine’s device is a thermal pad that, after cooling to a desired temperature, is applied to cool a user’s body part, see col. 3, i.e., a cold- or latent heat storage device. 
Romaine fails to teach the device/composition comprises spermidine as a component.
However, Sutterlin et al. teach energy storage and temperature stabilization systems comprising triamine-based phase change materials, e.g., spermidine, that can store/release energy as a latent heat storage material during a change in state between crystallization or melting at a specific temperature (abstract and para. 0004 and 0016).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide or try providing spermidine as taught by Sutterlin et al. as an additional component in the gel of Romaine in order to obtain a cold or latent heat storage/releasing material having advantageous or tailored latent heat storage/release properties. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Romaine (US 4,404,820) further in view of Sutterlin et al. (US 2018/0273819 or WO 2016/179028 A1) as applied to claims 34, 36, 39, 44, and 47-49 above, and further in view of Mannheimer (US 6,063,312). 
The disclosure of Romaine further in view of Sutterlin et al. is relied upon as set forth above.  
Romaine further in view of Sutterlin et al. fail to teach the composition comprises an aluminosilicate agent. 
However, Mannheimer phase change materials are typically absorbed or encapsulated in solid microporous structures such as aluminosilicates/zeolites in order to prevent leakage of the phase change material in either the liquid or solid state (col. 2 lines 49-65, col. 3 lines 24-29, and claim 1). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide an aluminosilicate agent as taught by Mannheim as an encapsulant of the phase change material/spermidine in the device/composition of Romaine in view of Sutterlin et al. in order to sufficiently use the phase change material and/or prevent leakage of the phase change material in either the liquid or solid state out of the matrix. 

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Romaine (US 4,404,820) as applied to claims 34, 36, 44, and 47-49 above, and further in view of Castori (FR 2847233 A1) and Fellows (GB 2335972 A).  
The disclosure of Romaine is relied upon as set forth above.  Romaine further teaches the envelope sealing and enclosing the gel pad is made of a thin, complaint and flexible plastic sheet material, preferably a transparent material, that is wrapped around the gel pad and sealed (col. 5 lines 57-67 and col. 6 lines 9-15 and 58-62).
Romaine fails to teach the substrate cover is a metallised film formed from a polyethylene and coated with a thin layer of metal and the film further includes one or more transparent windows in the thin layer of metal. 
However, Castori teaches a cold bag made from a multi-layered material (abstract) that may be metallized on the outside and/or inside of an outer plastic film to obtain a better thermal insulation effect (see page 3 of the English language machine translation).
Similarly, Fellows teaches a cooling container containing flexible non-porous walls (abstract) where the walls preferably comprise polyethylene and/or multicomponent plastics laminates including polyethylene laminated to metal foil, where it is preferable the inner and outer walls include transparent material in order to easily view the contents of the container/pouch (pages 6 and 7).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a metallised film formed from polyethylene coated with a thin layer of metal as the substrate cover/seal/walls, as well as include transparent portions/windows in the substrate cover/seal/walls as taught by Castori and Fellows as the seal/wrap of Romaine in order to obtain a better thermal insulation effect of the contents of the gel pad/envelope as well as be able to view the contents within the gel pad/envelope. 

Claims 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Romaine (US 4,404,820) in view of Francas (EP 46894 A1).
Romaine teaches a method of preparing a cooling device comprising soaking a porous substrate in a composition comprising at least one anti-freeze agent and at least one crosslinking agent (a porous, open-cell foam material is impregnated, e.g., by immersing, in a gelled polyvinyl alcohol, a freezing point depressant, and a coagulant, col. 3 line 34 to col. 4 line 41 and col. 5 lines 6-15; the polyvinyl alcohol and coagulant for the polyvinyl alcohol each read on the crosslinking agent), sealing said substrate in a substrate cover to obtain a sealed substrate (after forming the impregnated gel pad, an envelope sealingly encloses the gellike pad and may be further provided with a wrapper utilizing a shrink wrap technique, abstract and col. 5 line 57 to col. 6 line 20), and cooling said sealed substrate to a desired temperature prior to use (the cold compress product is stored within a freezer or refrigerator to cool it to an operating temperature for effective use as a cold compress, col. 7 lines 1-31 and claim 8).  Romaine further teaches the soaking includes immersing or impregnating the substrate with the composition until substantially saturated (the gel penetrates into and substantially completely fills the cells of the foam material, col. 3 lines 64-67; the foam material is immersed into the composition so that the foam material becomes substantially completely impregnated with the composition, col. 5 lines 6-15). 
Romaine fails to teach the soaked porous substrate is exposed to UV irradiation for a length of time, e.g., about 30 mins to 4 hours. 
However, Francas teaches a packing pillow for thermotherapy, in particular cold therapy, comprising a flexible film envelope and a packing filling with a cold-storing and insert material (page 1 of the English language machine translation) where it is taught UV radiation can be used or applied in order to disinfect the packing material (page 2 of the English language machine translation). 
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to apply, i.e., expose, UV irradiation as taught by Francas in the method of making the cold compress of Romaine in order to sufficiently disinfect any of the material/structure therein or maintain the material/structure as disinfected.  Although the references are silent to the total length of time the exposing occurs, it would have also been obvious to a person of ordinary skill in the art to arrive at/within the claimed length of time since a person of ordinary skill would seek to apply the UV irradiation for at least a minimum amount of time to sufficiently disinfect any of the material/structure therein and/or maintain the material/structure as disinfected.  
 
Claim 53 is rejected under 35 U.S.C. 102(a)(1 & 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Romaine (US 4,404,820).
Romaine teaches a cooling device (cold compress) comprising a porous substrate that has been soaked in a composition and sealed in a substrate cover to obtain a sealed substrate after being soaked in the composition (a cold compress comprising a tough flexible envelop which sealingly encloses a thin gellike pad, abstract; the gellike pad comprises a foam material that functions as a carrier or porous substrate for holding a gel impregnated into the foam material, col. 3 line 29 to col. 4 line 13).  Romaine teach the composition comprises at least one anti-freeze agent and at least one crosslinking agent (see the gel composition, e.g., col. 4 lines 11-41, which comprises a gelled polyvinyl alcohol, a freezing point depressant, and a coagulant; the polyvinyl alcohol and coagulant for the polyvinyl alcohol each read on the crosslinking agent).  Note, the instant claim is defined by product-by-process/product-by-conditional-process limitations (“A cooling device when formed by the method of claim 50.”)  Romaine’s product appears identical in structure to that claimed, and therefore anticipates the claim.  
In the event Romaine’s product does not sufficiently anticipate the claimed cooling device, the claims are still nevertheless obvious over the reference.  Even though Romaine teaches the cooling compress is made by a different process than that claimed, e.g., one without UV irradiation, Romaine’s final product is either identical with or only slightly different than the claimed product due to the reference’s disclosed gelling and/or supercooling in a refrigerator/freezer that the skilled artisan would reasonable expect obtains substantially the same final product as claimed. 
Allowable Subject Matter
Claim 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Similarly, claim 43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and if rewritten to overcome the claim objection set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record fail to teach or suggest a cooling device comprising a sealed/covered porous substrate soaked with a composition comprising an antifreeze agent, a crosslinking agent, and icilin.  It is noted Applicant indicates in the original specification (para. [0047]) the presence of ilicin in the composition and the resultant porous substrate at least partially enhances the latent heat transfer of the cooling device.  
Romaine (US 4,404,820) teach a cold compress comprising a touch flexible envelope which sealingly encloses a thin gellike pad (abstract), where the gel is formed of an aqueous solution of polyvinyl alcohol, a freezing point depressant, and coagulant impregnated into a foam material (col. 3 line 34 to col. 4 line 41).  Romaine fails to teach or suggest icilin is provided into the gel.  
Forden et al. (US 2011/0034887) teach a cooling product, e.g., compression wrap, pad, body wrap, container wrap, blanket or article of clothing, comprised of a substrate impregnated with a polymer gel and antimicrobial agent (abstract).  Although Forden et al. teach a chemical cooling effect enhancement ingredient or anesthetic, e.g., menthol, may be added to the product after the substrate is impregnated or incorporated into an aqueous solution used to make the product, (para. 0047, 0079, and 0080), and, outside of the reference, that icilin, aka 3-(2-Hydroxyphenyl)-6-(3-nitrophenyl)-3,4-dihydropyrimidin-2(1H)-one or AG-3-5, is known in the art as a more-potent cold sensation-producing alternative to menthol, Forden et al.’s product is not “sealingly” covered as claimed since the reference’s covering is breathable and/or allows water vapor to pass even in one direction (para. 0045-0046) and/or the composition/substrate includes a chemical cooling effect enhancement ingredient or anesthetic that triggers cold-sensitive receptors in the skin to provide a cooling/pain relief sensation (para. 0047, 0079, and 0080). 
Floyd (US 2011/0307041) teach an eye pack for evaporative cooling of the face proximate to one or more eyes comprising a gelantinous foam impregnated with an aqueous solution of polyvinyl alcohol (abstract).  In the reference’s background section, Floyd discourages and teaches away from providing cooling chemicals, e.g., menthol, in the pack since it is an irritant to the eyes and is counter to the goals of the reference’s disclosure (para. 0004).  Since, outside of the reference, icilin is known in the art as a more-potent cold sensation-producing/cooling chemical alternative to menthol, its inclusion in Floyd’s product would also be clearly discouraged and taught away to a person of ordinary skill in the art since it would be similarly expected to provide an eye irritation hazard like menthol.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
June 14, 2022